DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-12 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2019 is being considered by the examiner.

Allowable Subject Matter
Claims 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-12 are allowable over the closest references: Sasaki (JP 2000-302823 A), Fukunishi (JP 2015-199834 A), Lei et al. “Systematic Study on Alkyl Iodide Initiators in Living radical Polymerization with Organic Catalysts”, Macromolecules, 2014, Vol. 47, No. 19, pp. 6610-6618, Takagi et al. (U.S. Patent Application Publication 2010/0173223 A1), and Goto et al. (U.S. Patent 8,742,045).
Sasaki discloses a process for producing a graft polymer is effected by living radical polymerization of vinyl ester monomers in the presence of a polymer having at least a repeating unit represented by the formula (wherein R1 represents a hydrogen atom or a 1-6C alkyl group; R2 represents hydrogen, a halogen atom or a 1-20C, substituted or unsubstituted, alkyl or alkoxy group; L represents a divalent linking group; 
	Fukunishi discloses a manufacturing method of a copolymer including introducing a polymer initiation group having a living radical polymerization initiation performance into a polymer by polymerizing a monomer containing at least one kind selected from a group consisting of isobutylene, isoprene and butadiene and living radical polymerizing a vinyl polymer from the polymerization initiation group. There is also provided a rubber composition consisting of the polymer. There is further provided a rubber composition by blending the polymer of 1 to 100 pts. mass with a rubber component consisting of diene rubber of 100 pts. mass (abstract).
	Lei discloses describes the feature of using an organic salt, e.g., tetrabutylammonium iodide or methyltributylphosphonium iodide, as a catalyst for
iodine transfer polymerization methods. Several low--molar-mass alkyl iodides were studied as initiating dormant species in living radical polymerization with organic catalysts. Primary, secondary, and tertiary alkyl iodides with different stabilizing groups (ester, phenyl, and cyano groups) were systematically studied for the rational design of initiating alkyl iodides. The activation rate constants of these alkyl iodides were experimentally determined for quantitative 
	Takagi discloses a method for producing a graft copolymer comprising: 
a step of synthesizing a main chain which is a macroinitiator by polymerizing desired main chain constituent monomers by organotellurium-mediated living radical polymerization (TERP); and 
a step of graft-polymerizing desired side chain constituent monomers by atom transfer living radical polymerization (ATRP) with a predetermined site of the macroinitiator as an initiation site, wherein the side chain constituent monomers are selected from the group consisting of monomer (E) represented by the following chemical formula (V),
	
    PNG
    media_image1.png
    214
    570
    media_image1.png
    Greyscale

wherein R17 to R19 independently represent a hydrogen atom or a C1-4  alkyl group; R20 represents a hydrogen atom, a C1-4 alkyl group or a C1-4 acyl group; and "n" represents an integer of 1 to 20, monomer (F) represented by the following chemical formula (VI),

    PNG
    media_image2.png
    203
    538
    media_image2.png
    Greyscale

wherein R21 to R23 independently represent a hydrogen atom or a C1-4  alkyl group; R24 represents a hydrogen atom, a C1-4 alkyl group or a C1-4 acyl group; and "n" represents an integer of 1 to 20, and monomer (G) represented by the following chemical formula (VII),

    PNG
    media_image3.png
    170
    507
    media_image3.png
    Greyscale

wherein R25 to R27 independently represent a hydrogen atom, a C1-4 alkyl group, a hydroxyl group, a nitrile group, a halogen atom or a benzyl group; and R28 represents a benzene sulfone group, a carboxylic acid group or a phosphate group (claims 1-9).
	Goto discloses a living radical polymerization method, comprising: 
a step of halogenating an alcohol compound, wherein the atom bound to the hydroxyl group in the alcohol compound is carbon, with a halogenating agent capable of halogenating hydrogen of a hydroxyl group of an alcohol to produce a halogenated derivative compound wherein the hydrogen in the hydroxyl group is substituted with a 
a step of conducting living radical polymerization of a monomer having a radical-reactive unsaturated bond using the halogenated derivative compound as a dormant species for the living radical polymerization, wherein a radical produced by elimination of a halogen from the halogenated derivative compound is allowed to react with the unsaturated bond of the monomer, 
wherein the halogenating agent has a structure of the following formula 4, 

    PNG
    media_image4.png
    38
    562
    media_image4.png
    Greyscale

wherein X is a halogen, R2 and R3 are each independently an arbitrary substituent, R2 and R3 may be linked with each other to form a ring structure, and 
the halogenating agent acts also as a catalyst for living radical polymerization (claim 1).
However the above mentioned references of Sasaki, Fukunishi, Lei et al., Takagi et al., and Goto et al. do not disclose or fairly suggest the claimed method for manufacturing a graft polymer, the method comprising performing a living radical polymerization of a compound with a vinyl monomer by an organic catalyst to manufacture the graft polymer, the compound having a recurring unit represented by formula (1) below particularly in a main chain: 

    PNG
    media_image5.png
    312
    631
    media_image5.png
    Greyscale

where R1: --COO--(CH2)a--OCO--, 
R2, R3: an aromatic group, an aliphatic group, 
R4, R5, R6: a hydrogen atom, an aliphatic group, and n= 2 to 5, as per instant claim 6.
It is noted that none of documents describes the initiator for graft polymers which has a repeating unit of a specific structure in the main chain, as an initiator for
polymerizing a vinyl monomer by living polymerization with the aid of an organic catalyst. Such an initiator could not be easily conceived of even by a person skilled in the art.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Sasaki, Fukunishi, Lei et al., Takagi et al., and Goto et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
	
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	/MICHAEL M. BERNSHTEYN/           Primary Examiner, Art Unit 1764